EXHIBIT These securities are restricted securities as that term is defined in Rule 144 under the U.S. Securities Act of 1933 (the “1933 Act”).As restricted securities, they may be resold only in accordance with Regulation S under the 1933 Act or pursuant to an effective registration statement under the 1933 Act or an exemption from the 1933 Act. These securities have not been registered with the United States Securities and Exchange Commission or the securities commission of any state.This subscription agreement does not constitute an offer to sell nor a solicitation of an offer to buy the securities in any jurisdiction in which such offer or solicitation would be unlawful.The securities may not be resold or transferred except as permitted pursuant to registration under the 1933 Act or an exemption from it. These securities have not been recommended by any federal or state securities commission or regulatory authority.Furthermore, the foregoing authorities have not reviewed, confirmed or determined the accuracy or adequacy of this document.Any representation to the contrary is a criminal offense. REG S SUBSCRIPTION AGREEMENT April 21, Number of Units: Price per Unit: US$0.25 Subscription amount: Name of Subscriber: This subscription agreement is between the undersigned (the “Subscriber”) and Red Lake Exploration, Inc., a Nevada corporation (the “Company”) in connection with the offer and subscription by the Subscriber for the number of unregistered and restricted Units (the “Restricted Units”) at the purchase price of US$0.25 per Restricted Unit in consideration of cash pursuant to the exemptions from registration contained under Regulation S (“Regulation S”) under the United States Securities Act of 1933 (the “1933 Act”).Each Restricted Unit consists of one share of common stock in the capital of the Company (the “Restricted Share”) and one non-transferable share purchase warrant (the “Restricted Warrant”).Each full Restricted Warrant enables the Subscriber to purchase one additional Restricted Share at a price of US$0.35 per Restricted Share for a term expiring two years from Closing (as defined below). The Restricted Units and Restricted Shares are “restricted securities” as that term is defined under Rule 144 of the 1933 Act.The restricted securities may not be sold without being first registered or an exemption from registration is available. 1. Offer to Subscribe; Purchase Price The Subscriber agrees to subscribe for the Restricted Units at the price per unit described above outside the United States of America and will deliver to the Company this signed Reg S subscription agreement and a certified cheque, bank draft, money order or wire transfer for the Subscription Amount made payable to Red Lake Exploration, Inc. or in any other manner as the Company may specify.The Company will deliver certificates for the Restricted Shares and a share purchase warrant for the Restricted Warrants to the Subscriber within a reasonable time after the Company accepts the subscription agreement (the “Closing”).The obligations of each party are subject to the condition that each party’s representations and warranties are true at the time of Closing and the covenants of the other party that were to be performed by the other party on or before the Closing have been performed. 2. Representations and Warranties of Subscriber; Certain Covenants 2.1Offshore Transaction.The Subscriber represents and warrants to the Company that (a) the Subscriber is not a “U.S. person” as that term is defined in Rule 902(c) of Regulation S; (b) at the time of signing this agreement, the Subscriber was outside the United States and no offer of the Restricted Units was made to the Subscriber within the United States; (c) the Subscriber purchased the Restricted Units for its own account and not on behalf of any U.S. person, and the sale of the Restricted Units has not been prearranged with any buyer in the United States; and (d) the Subscriber is not a distributor as defined in Regulation S.The Subscriber will not, before the expiration of one year from the Closing (the “Restricted Period”), offer or sell the Restricted Units to U.S. persons or for the account or benefit of U.S. persons and will offer and sell the Restricted Units only in compliance with the provisions of Regulation S. 1 2.2Independent Investigation.The Subscriber, in electing to subscribe for the Restricted Units, relied upon an independent investigation made by it and its representatives, if any, and has been given access to and the opportunity to examine all books and records of the Company, and all material contracts and documents of the Company.The Subscriber has the experience in business and financial matters that make it capable of evaluating the risk of its investment and determining the suitability of its investment. 2.3No Government Recommendation or Approval.The Subscriber understands that no United States federal or state agency has passed upon or recommended or endorsed the Company, this transaction or the purchase of the Restricted Units.The Subscriber acknowledges that this transaction and the material provided to it has not been reviewed by the United States Securities and Exchange Commission (the “Commission”) or by any state’s or province’s securities authorities. 2.4No Registration.The Subscriber understands that the Restricted Units have not been registered under the 1933 Act and are being offered and sold pursuant to Regulation S based in part upon the representations of the Subscriber, and that the Company is relying on the truth and accuracy of the Subscriber’s representations and warranties to determine whether the offer and sale of the Restricted Units is exempt from registration under the 1933 Act. 2.5Investment Intent.The Subscriber is acquiring the Restricted Units for its own account (or a trust account if the Subscriber is a trustee) and not as a nominee.The Subscriber understands that the purchase of the Restricted Units involves a high degree of risk and that the Subscriber must bear the economic risk of this investment indefinitely unless sale of the Restricted Units is registered pursuant to the 1933 Act, or an exemption from registration for their sale is available.The Subscriber understands that, in the view of the Commission, the statutory basis for the exemption claimed for this transaction would not be present if the offering of the Restricted Units, although in technical compliance with Regulation S, is part of a plan or scheme to evade the registration provisions of the 1933 Act.The Subscriber is acquiring the Restricted Units for investment purposes and has no present intention to sell the Restricted Units in the United States, to a U.S. Person or for the account or benefit of a U.S.
